Appeal by the defendant from a judgment of the Supreme Court, Queens County (Goldstein, J.), rendered January 6, 1992, convicting him of robbery in the first degree, robbery in the second degree (two counts), and assault in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of the branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, neither the photographic array nor the lineup was unduly suggestive (see, People v Mason, 123 AD2d 720). There is no requirement that a defendant who participates in a lineup be accompanied by individuals nearly identical to him in physical appearance (see, People v Davis, 212 AD2d 724; People v Brito, 179 AD2d 666). The participants of the lineup in this case were reasonably similar in appearance to the defendant, and the police took reasonable steps to conceal the defendant’s dreadlocks by requiring that all of the lineup participants, including the defendant, wear hats to cover their hair (see, People v Davis, supra; People v Meatley, 162 AD2d 721).
*607The defendant was not denied the effective assistance of counsel (see, People v Baldi, 54 NY2d 137).
The defendant’s sentence is not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit. Miller, J. P., Pizzuto, Joy and Friedmann, JJ., concur.